Memorandum Opinion issued January 16, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01280-CV
____________

HILDA FLORES, Appellant

V.

WOODROW WILSON MILLER, Appellee



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 92-34306



MEMORANDUM OPINION
	Appellant has filed a motion to dismiss her appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Hanks.